   Case 4:20-cr-06002-SAB           ECF No. 16       filed 12/27/19     PageID.35 Page 1 of 2

      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke
                                         Yakima

 USA v. JOSE MARIA LOPEZ                             Case No. 4:19-MJ-7168-MKD-1
 ORDUNO

 Detention Hearing and Preliminary Hearing on                                    12/27/2019
 Complaint:

 ☒ Pam Howard, Courtroom Deputy [Y]                  ☒ Michael Murphy, US Atty
                                                     ☒ Jeremy Sporn, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial              ☒ Interpreter Cristina Perez Lopez
   Services
 ☒ Defendant present in custody USM


 ☒ Defendant continued detained                      ☐ Conditions of Release imposed
                                                     ☐ 199C Advice of Penalties/Sanctions

                                            REMARKS
Detention Hearing:
         USA proffered the facts regarding this Defendant’s arrest and the pretrial services report and
concurs with its recommendation of continued detention of the Defendant. USA argued why the Court
should detain the Defendant and why there are no conditions of release which will reasonably assure
Defendant’s appearance as required and/or the safety of any other person and the community.
         Defense counsel argued why the Defendant should be released including Defendant’s ties to this
community, Defendant’s employment history, and he has permanent legal residence status. Defense
argues there is no violence alleged, all firearms have been seized and has a proposed residence plan.
         Court colloquy with Defense regarding the facts alleged in the Complaint.
         USA presents reply argument.
         Court colloquy with USA regarding allegations of plans by this Defendant and the co-defendant
to flee to Mexico. USA does not have any information for the Court regarding this allegation.

Preliminary Hearing:
       Testifying for USA: John D’Aquila, FBI SE Washington Safe Streets Task Force Officer. Agent
D’Aquila was sworn in and testified.
       Direct examination by USA.
               Government identified its proposed Government Exhibit 1, Affidavit in Support of
               Criminal Complaint at ECF No. 1 and moved to admit the same: Defense objects –
               overruled. Government Exhibit 1 - marked and admitted by the Court.
       Cross examination by Defense.
       Court colloquy with agent.
       Continued cross examination by Defense.
       Witness excused by the Court.

Digital Recording/Y‐102       Time: 10:21 a.m. – 10:47 a.m.                                      Page 1
                   Reconvened Time: 11:01 a.m. – 11:04 a.m.
                   Reconvened Time: 11:08 a.m. – 11:29 a.m.
   Case 4:20-cr-06002-SAB           ECF No. 16      filed 12/27/19     PageID.36 Page 2 of 2


        USA argues the Court should find probable cause Defendant committed the alleged crimes.
        Defense argued USA has not established probable cause as to this Defendant to the alleged
crimes as charged in the Complaint.

The Court ordered:
           1. USA’s Motion for Detention is granted. Defense has not overcome the rebuttable
              presumption of detention and there is no combination of conditions to assure the
              Defendant’s appearance as required or conditions to ensure that Defendant is not a danger
              to the community.
           2. Based on the proffer of the government, the Court found probable cause to believe that
              the charged offense was committed and believes the Defendant committed it.
              Defendant–on finding of probable cause–is bound over to the United States District Court
              for trial.
           3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/Y‐102       Time: 10:21 a.m. – 10:47 a.m.                                     Page 2
                   Reconvened Time: 11:01 a.m. – 11:04 a.m.
                   Reconvened Time: 11:08 a.m. – 11:29 a.m.
